Citation Nr: 0324340	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February to April 1958 and 
from November 1967 to January 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in August 2001.  It was subsequently clarified by 
the veteran that he wanted an RO hearing.  The record shows 
that he attended an informal conference with an RO decision 
review officer in October 2001.


FINDING OF FACT

Sinusitis disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is it otherwise related to service.


CONCLUSION OF LAW

Sinusitis disability was not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  February 2001 and 
September 2001 RO letters clearly informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The National Personnel Records Center has indicated that 
there are no medical records showing sinus surgery during 
service as claimed by the veteran.  Under the circumstances, 
the Board finds that there is sufficient medical evidence of 
record to decide the claim, a VA medical examination is not 
required under 38 C.F.R. § 3.159(c)(4).  It appears that the 
RO has exhausted all avenues for locating any additional 
service or private medical treatment records.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Turning to the record, the Board initially notes that the 
veteran's available service medical records are devoid of 
reference to sinusitis.  Service medical examinations in 
February 1958 and October 1967 show that the veteran denied 
sinus problems and that his sinuses were clinically evaluated 
as normal.  While there is no discharge examination report of 
record, available service medical records dated in early 1969 
do show that the veteran was found unfit for duty by a 
Medical Board due to foot disability.  None of these records 
include any reference to any sinus surgery in 1968 or to any 
ongoing sinus problems.  Post-service private medical records 
show sinus surgery in March 1983 and complaints of sinus 
problems in the 1990s.  In June 2000, the veteran gave a 
history of chronic sinus problems and in November 2000, the 
veteran was diagnosed with sinusitis.  

The Board acknowledges the veteran's statements that he had 
sinus problems in Vietnam and was treated for sinus problems 
at the Naval Hospital at Long Beach and at Port Huenemu, 
California.  However, the record does not support the 
veteran's contentions.  There is no evidence of sinus 
complaints or treatment in service.  Neither the Naval 
Hospital at Long Beach nor the clinic at Port Huenemu has any 
record of treating the veteran.  The earliest medical 
evidence of a sinus disorder is not until 1983 - more than 10 
years after discharge from service.  Moreover, there is no 
competent medical evidence of record to relate the veteran's 
current sinusitis to any illness or injury in service.  Based 
on the record the Board must conclude that the veteran's 
sinus disorder was first manifested many years after service 
and is otherwise unrelated to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

